                                                                              USDCSDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DI STRICT COURT                                                 DOC #=------....---,---
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 1 / a. tg j--;;i o
                                                                     X                          •

 UNITED STATES OF AMERICA                                                ORDER

        -       v. -                                                     1 9 Cr . 11 6 ( KMW)

 Willis Lleras ,

                                         Defendant .

-   -   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   X

                     WHEREAS , with the consent of the defendant , WILLIS

LLERAS , the defendant ' s guilty plea allocution was taken before

a United States Magistrate Judge on January 17 , 2020 ; and

                     WHEREAS , a transcript of the allocution wa s made and

thereafter was transmitted to the District Court ; and

                     WHEREAS , upon review of that transcript , this Court

has determined that the defendant entered the guilty plea

knowingly and voluntarily and that there was a factual basis for

the guilty plea ;

                     IT IS HEREBY ORDERED that the defendant ' s guilty plea

is accepted .

SO ORDERED :

Dated :              New York , New York

                         1-1.::f- U>

                                                                 I ~ m . W"'1d
                                                         THE HONORABLE KIMBA M. WOOD
                                                         UNITED STATES DISTRICT JUDGE
                                                         SOUTHERN Di~T~ICT OF N~W YORK
